      Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 1 of 59
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                          Southern District                                   on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    1:20-cv-20403-MGC                      1/29/2020                                                Southern District
PLAINTIFF                                                                    DEFENDANT
 Blueprint IP Solutions LLC                                                    BankUnited, Inc.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 8,089,980                                 1/3/2012                   Blueprint IP Solutions LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill      G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Angela E. Noble                                                s/PHILIP CURTIS                                                   1/30/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                      Reset
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 2 of 59



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   BLUEPRINT IP SOLUTIONS LLC,
                                                        Civil Action No.:
               Plaintiff,

         v.                                             TRIAL BY JURY DEMANDED

   BANKUNITED, INC.,

                  Defendant.



                      COMPLAINT FOR INFRINGEMENT OF PATENT

         Now comes, Plaintiff, Blueprint IP Solutions LLC (“Plaintiff” or “Blueprint IP Solutions”),

  by and through undersigned counsel, and respectfully alleges, states, and prays as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for patent infringement under the Patent Laws of the United States,

  Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant BankUnited, Inc.

  (hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner,

  and without authorization and/or consent from Plaintiff from U.S. Patent No. 8,089,980 (“the ‘980

  Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by

  reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                           THE PARTIES

         2.      Plaintiff is a Texas limited liability company with its principal place of business at

  6009 West Parker Road, Suite 149-1009, Plano, TX 75093.

         3.      Upon information and belief, Defendant is a corporation organized under the laws

  of Delaware, having a principal place of business at 14817 Oak Lane, Miami Lakes, Florida. Upon

  information and belief, and according to the Delaware Secretary of State’s website, Defendant may


                                                   1
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 3 of 59



  be served with process c/o the Corporation Trust Company, Corporation Trust Center, 1209

  Orange Street, Wilmington, Delaware 19801.

          4.      Defendant operates a plurality of brick and mortar bank branches in this forum state

  and in this judicial district. By way of non-limiting example, Defendant has at least about ten

  branch offices in the greater Miami area.

                                    JURISDICTION AND VENUE

          5.      This is an action for patent infringement in violation of the Patent Act of the United

  States, 35 U.S.C. §§1 et seq.

          6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §§1331 and 1338(a).

          7.      This Court has personal jurisdiction over Defendant by virtue of its systematic and

  continuous contacts with this jurisdiction and its residence in this District, as well as because of

  the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

          8.      Defendant is subject to this Court’s specific and general personal jurisdiction

  pursuant to its substantial business in this forum, including: (i) at least a portion of the

  infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

  persistent courses of conduct, and/or deriving substantial revenue from goods and services

  provided to individuals in this forum state and in this judicial District; and (iii) being physically

  domiciled in this District.

          9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

  Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

  Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its regular and established place of

  business in this District.



                                                      2
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 4 of 59



                                    FACTUAL ALLEGATIONS

         10.      On January 3, 2012, the United States Patent and Trademark Office (“USPTO”)

  duly and legally issued the ‘980 Patent, entitled “METHOD FOR PROTECTION SWITCHING

  OF GEOGRAPHICALLY SEPARATE SWITCHING SYSTEMS” after a full and fair

  examination. The ‘980 Patent is attached hereto as Exhibit A and incorporated herein as if fully

  rewritten.

         11.      Plaintiff is presently the owner of the ‘980 Patent, having received all right, title

  and interest in and to the ‘980 Patent from the previous assignee of record. Plaintiff possesses all

  rights of recovery under the ‘980 Patent, including the exclusive right to recover for past

  infringement.

         12.      To the extent required, Plaintiff has complied with all marking requirements under

  35 U.S.C. § 287.

         13.      The invention claimed in the ‘980 Patent comprises a non-abstract method for

  protections switching of geographically separate systems arranged in pairs. The invention claimed

  in the ‘980 Patent is a practical application and inventive step of technology.

         14.      The ‘980 Patent contains sixteen claims, namely three independent claims and

  thirteen dependent claims.

         15.      Claim 1 of the ‘980 Patent states:

                          “1. A method for protection switching of geographically separate switching
                  systems arranged in pairs, comprising:
                          providing a pair of switching systems which are geographically separate and
                  which supply a dedicated redundancy to each other, one of the pair of switching
                  systems is in an active operating state and the other is in a hot-standby operating
                  state;
                          controlling the communication between the each of the pair switching
                  system and a monitoring unit in accordance with the an operating state of the
                  respective switching system;

                                                    3
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 5 of 59



                         when a loss of the communication to the switching system in the active
                 operating state occurs:
                         activating, by the monitoring unit, the switching system in the hot-standby
                 operating state to be in the active operating state, and deactivating, by the
                 monitoring unit, the switching system with the communication loss to be in the hot-
                 standby operating state, wherein when in the hot-standby operating state, the
                 respective switching system is not active in terms of switching functions; and
                 further features: periodically sending an IP lease request to the monitoring unit by
                 a packet-based interface of the switching system in the hot-standby operating state,
                 the packet-based interface is in an inactive state.” See Exhibit A.

         16.     Defendant commercializes, inter alia, methods that perform all the steps recited in

  at least one claim of the ‘980 Patent. More particularly, Defendant commercializes, inter alia,

  methods that perform all the steps recited in Claim 1 of the ‘980 Patent. Specifically, Defendant

  makes, uses, sells, offers for sale, or imports a method that encompasses that which is covered by

  Claim 1 of the ‘980 Patent.

                                  DEFENDANT’S PRODUCT(S)

         17.     Defendant offers solutions and employment positions, such as a Data Engineer

  using the “BankUnited Hadoop System” (the “Accused System”), that enables a method for

  protection switching of geographically separate systems arranged in pairs. For example, the

  Accused System performs the method for protection switching of geographically separate systems

  arranged in pairs. A non-limiting and exemplary claim chart comparing the Accused System of

  Claim 1 of the ‘980 Patent is attached hereto as Exhibit B and is incorporated herein as if fully

  rewritten.

         18.     As recited in Claim 1, a system, at least in internal testing and usage, utilized by

  the Accused System practices a method for protection switching of geographically separate

  switching systems (e.g., distributed or remote racks for Datanodes) arranged in pairs (e.g., racks




                                                  4
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 6 of 59



  are arranged in pairs). On information and belief, the accused party utilizes Hadoop HDFS. See

  Exhibit B.

          19.     As recited in one step of Claim 1, the system, at least in internal testing and usage,

  utilized by the Accused System practices providing a pair of switching systems (e.g., racks for

  Datanodes are arranged in pair) which are geographically separate (e.g., distributed or remote racks

  for Datanodes) and which supply a dedicated redundancy to each other, one of the pair of switching

  systems is in an active operating state (e.g., a local rack for data node) and the other is in a hot-

  standby operating state (e.g., a remote rack for data node). The Hadoop distributed file system

  (HDFS) architecture provides data replication at Data nodes for failure protection. A replication

  factor represents number of replicas of a file at different Data nodes. The replication factor is 3 for

  a file by default. A first replica is stored at a Data node in a local rack (e.g., active operating state)

  and two replicas at two different Data nodes in a remote rack (e.g., hot-standby state). The two

  racks for data nodes are distributed or remote to each other. The data nodes in remote rack keep

  their state synchronized with the data node in local rack to perform fast failover. See Exhibit B.

          20.     As recited in another step of Claim 1, the system, at least in internal testing and

  usage, utilized by the Accused System practices controlling the communication between the each

  of the pair switching system (e.g., distributed or remote racks for Datanodes) and a monitoring

  unit (e.g., Namenode) in accordance with the operating state (e.g., active or hot-standby) of the

  respective switching system. The monitoring unit (i.e., Namenode) monitors status and health of

  the data nodes in different racks. Upon information and belief, the system comprises a controlling

  unit or administrative unit which configures and manage Namenode services and control

  communication between the Namenode and the Data nodes. See Exhibit B.




                                                      5
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 7 of 59



         21.     As recited in another step of Claim 1, the system, at least in internal testing and

  usage, utilized by the Accused System practices determining a loss of the communication to the

  switching system in the active operating state (e.g., a data node failure in a rack). The monitoring

  unit (i.e., Namenode) monitors status and health of the data nodes in different racks. Each data

  node sends a periodic heartbeat message to the Namenode. The Namenode marks a data node as

  dead or lost when doesn’t receive a heartbeat message from the node. See Exhibit B.

         22.     As recited in another step of Claim 1, the system, at least in internal testing and

  usage, utilized by the Accused System practices activating, by the monitoring unit (e.g., Namenode

  server), the switching system (e.g., data nodes in different racks) in the hot-standby operating state

  to be in the active operating state, and deactivating, by the monitoring unit, the switching system

  with the communication loss to be in the hot-standby operating state, wherein when in the hot-

  standby operating state, the respective switching system is not active in terms of switching

  functions; and further features: periodically sending an IP lease request to the monitoring unit by

  a packet-based interface of the switching system in the hot-standby operating state, the packet-

  based interface is in an inactive state. The system utilized by the Accused System comprises a The

  Namenode (i.e., monitoring unit) switches states of rack pair, the data node pair at local rack is

  considered as lost or dead and the data nodes at remote rack are used primarily to manage traffic.

  The data node at the remote rack periodically pings the Namenode for network resources to

  communicate with a client device. The data node sends an IP lease request to the monitoring unit

  (e.g., Namenode). See Exhibit B.

         23.     The elements described in the preceding paragraphs are covered by at least Claim

  1 of the ‘980 Patent. Thus, Defendant’s use of the Accused System is enabled by the method

  described in the ‘980 Patent.



                                                    6
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 8 of 59



                               INFRINGEMENT OF THE PATENT-IN-SUIT

         24.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

  the preceding paragraphs.

         25.       In violation of 35 U.S.C. §271, Defendant is now, and has been directly infringing

  the ‘980 Patent.

         26.       Defendant has had knowledge of infringement of the ‘980 Patent at least as of the

  service of the present Complaint.

         27.       Defendant has directly infringed and continues to directly infringe at least one

  claim of the ‘980 Patent by using, at least through internal testing or otherwise, the Accused System

  without authority in the United States, and will continue to do so unless enjoined by this Court.

  As a direct and proximate result of Defendant’s direct infringement of the ‘980 Patent, Plaintiff

  has been and continues to be damaged.

         28.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

  thus liable for infringement of the ‘980 Patent, pursuant to 35 U.S.C. §271.

         29.       Defendant has committed these acts of infringement without license or

  authorization.

         30.       As a result of Defendant’s infringement of the ‘980 Patent, Plaintiff has suffered

  monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

  for Defendant’s past infringement, together with interests and costs.

         31.       Plaintiff will continue to suffer damages in the future unless Defendant’s infringing

  activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for any

  continuing and/or future infringement up until the date that Defendant is finally and permanently

  enjoined from further infringement.



                                                     7
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 9 of 59



         32.     Plaintiff reserves the right to modify its infringement theories as discovery

  progresses in this case; it shall not be estopped for infringement contention or claim construction

  purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

  Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil

  Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

  preliminary or final claim construction positions.

                                   DEMAND FOR JURY TRIAL

         33.     Plaintiff demands a trial by jury of any and all causes of action.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

         a. That Defendant be adjudged to have directly infringed the ‘980 Patent either literally

  or under the doctrine of equivalents;

         b. An accounting of all infringing sales and damages including, but not limited to, those

  sales and damages not presented at trial;

         c. That Defendant, its officers, directors, agents, servants, employees, attorneys, affiliates,

  divisions, branches, parents, and those persons in active concert or participation with any of them,

  be permanently restrained and enjoined from directly infringing the ‘980 Patent;

         d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for

  the Defendant’s past infringement and any continuing or future infringement up until the date that

  Defendant is finally and permanently enjoined from further infringement, including compensatory

  damages;

         e. An assessment of pre-judgment and post-judgment interest and costs against

  Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;



                                                   8
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 10 of 59



             f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

   fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

             g. That Plaintiff be granted such other and further relief as this Court may deem just and

   proper.

    Dated: January 29, 2020                         Respectfully submitted,

                                                    /s/ Howard L. Wernow
                                                    Howard Wernow, B.C.S
                                                    Fla Bar No. 107560
                                                    SAND, SEBOLT & WERNOW CO., LPA
                                                    4940 Munson Street, N.W. – Suite 1100
                                                    Canton, Ohio 44718
                                                    Telephone: 330-244-1174
                                                    Facsimile: 330-244-1173

                                                    Board Certified in Intellectual Property
                                                    Law by the Florida Bar

                                                    ATTORNEY FOR PLAINTIFF
                                                    BLUEPRINT IP SOLUTIONS LLC




                                                     9
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 11 of 59




                         EXHIBIT A
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 12 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 13 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 14 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 15 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 16 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 17 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 18 of 59
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 19 of 59




                         EXHIBIT B
             Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 20 of 59




         US8089980                                               BankUnited (“Accused Party”)
1. A method for protection On information and belief, the accused party utilizes a system that practices a method for protection
switching of geographically switching of geographically separate switching systems (e.g., distributed or remote racks for
separate switching systems Datanodes) arranged in pairs (e.g., racks are arranged in pairs).
arranged in pairs, comprising:
                               On information and belief, the accused party utilizes Hadoop HDFS.
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 21 of 59




              https://www.simplyhired.com/search?q=etl+hadoop+kafka+streams&job=RA8140K_zqhR2X0PB
              BTZYKCDQ4mFXpUaiqUhToxB7zMnkLhJqf8iew
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 22 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 23 of 59




              https://www.nextplatform.com/2015/06/09/synchronizing-data-in-hadoop-lakes/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 24 of 59




              https://its.northeastern.edu/researchcomputing/wp-
              content/uploads/2018/07/HDFS_Discovery_Cluster_Nilay_Roy.pdf
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 25 of 59




              https://slideplayer.com/slide/4336686/




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 26 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 27 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
              Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 28 of 59




                                   https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/

providing a pair of switching      The system, at least in internal testing and usage, utilized by the accused product practices providing
systems        which        are    a pair of switching systems (e.g., racks for Datanodes are arranged in pair) which are geographically
geographically separate and        separate (e.g., distributed or remote racks for Datanodes) and which supply a dedicated redundancy
which supply a dedicated           to each other, one of the pair of switching systems is in an active operating state (e.g., a local rack
redundancy to each other, one      for data node) and the other is in a hot-standby operating state (e.g., a remote rack for data node).
of the pair of switching
systems is in an active            As shown below, Hadoop distributed file system (HDFS) architecture provides data replication at
operating state and the other is   Data nodes for failure protection. A replication factor represents number of replicas of a file at
                                   different Data nodes. The replication factor is 3 for a file by default. A first replica is stored at a Data
             Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 29 of 59



in a hot-standby operating node in a local rack (e.g., active operating state) and two replicas at two different Data nodes in a
state;                     remote rack (e.g., hot-standby state). The two racks for data nodes are distributed or remote to each
                           other. The data nodes in remote rack keep their state synchronized with the data node in local rack
                           to perform fast failover.




                               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 30 of 59




              https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 31 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
              Re-Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 32 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




              https://www.hadoopinrealworld.com/how-to-change-default-replication-factor/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 33 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 34 of 59




              https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 35 of 59




              https://www.techopedia.com/definition/1024/hot-standby
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 36 of 59




              http://www.informit.com/articles/article.aspx?p=2460260&seqNum=2
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 37 of 59




              http://www.informit.com/articles/article.aspx?p=2460260&seqNum=2
             Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 38 of 59




                                 http://www.informit.com/articles/article.aspx?p=2460260&seqNum=2

controlling                the   The system, at least in internal testing and usage, utilized by the accused product practices controlling
communication between the        the communication between the each of the pair switching system (e.g., distributed or remote racks
each of the pair switching       for Datanodes) and a monitoring unit (e.g., Namenode) in accordance with the operating state (e.g.,
system and a monitoring unit     active or hot-standby) of the respective switching system.
in accordance with the an
operating state of the           The monitoring unit (i.e., Namenode) monitors status and health of the data nodes in different racks.
respective switching system;     Upon information and belief, the system comprises a controlling unit or administrative unit which
                                 configures and manage Namenode services and control communication between the Namenode and
                                 the Data nodes.
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 39 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 40 of 59




              https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 41 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
              Re-Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 42 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 43 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
             Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 44 of 59




                                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/

when a loss of the The system, at least in internal testing and usage, utilized by the accused product practices
communication        to    the determining a loss of the communication to the switching system in the active operating state (e.g.,
switching system in the active a data node failure in a rack).
operating state occurs:
                               The monitoring unit (i.e., Namenode) monitors status and health of the data nodes in different racks.
                               Each data node sends a periodic heartbeat message to the Namenode. The Namenode marks a data
                               node as dead or lost when doesn’t receive a heartbeat message from the node.
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 45 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 46 of 59




              https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 47 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
              Re-Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 48 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 49 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
             Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 50 of 59




                                  https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/

activating, by the monitoring     The system, at least in internal testing and usage, utilized by the accused product practices activating,
unit, the switching system in     by the monitoring unit (e.g., Namenode server), the switching system (e.g., data nodes in different
the hot-standby operating state   racks) in the hot-standby operating state to be in the active operating state, and deactivating, by the
to be in the active operating     monitoring unit, the switching system with the communication loss to be in the hot-standby operating
state, and deactivating, by the   state, wherein when in the hot-standby operating state, the respective switching system is not active
monitoring unit, the switching    in terms of switching functions; and further features: periodically sending an IP lease request to the
system         with         the   monitoring unit by a packet-based interface of the switching system in the hot-standby operating
communication loss to be in       state, the packet-based interface is in an inactive state.
the hot-standby operating
             Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 51 of 59



state, wherein when in the hot-   As shown below, the system utilized by the accused product comprises a Namenode server which
standby operating state, the      monitors status and health of data nodes at different racks. Each data node sends periodic heartbeat
respective switching system is    message and block report to the Namenode server. When the Namenode server doesn’t receive
not active in terms of            heartbeat message from the data node at a local rack, it determines that the data node in the rack is
switching functions; and          lost or not available and changes the status of the data node. The Namenode manages communication
further features: periodically    traffic and disk usages with the data nodes at remote rack.
sending an IP lease request to
the monitoring unit by a          Upon information and belief, The Namenode (i.e., monitoring unit) switches states of rack pair, the
packet-based interface of the     data node pair at local rack is considered as lost or dead and the data nodes at remote rack are used
switching system in the hot-      primarily to manage traffic. The data node at the remote rack periodically pings the Namenode for
standby operating state, the      network resources to communicate with a client device. The data node sends an IP lease request to
packet-based interface is in an   the monitoring unit (e.g., Namenode).
inactive state.
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 52 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 53 of 59




              https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 54 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
              Re-Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 55 of 59




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 56 of 59



              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




              https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 57 of 59




              https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 58 of 59




              https://pier0w.wordpress.com/2012/02/23/hadoop-hdfs/
Case 1:20-cv-20403-MGC Document 4 Entered on FLSD Docket 01/30/2020 Page 59 of 59



              https://pier0w.wordpress.com/2012/02/23/hadoop-hdfs/




              https://www.ietf.org/rfc/rfc2131.txt
